Citation Nr: 1608941	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to November 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Waco, Texas is currently the Agency of Original Jurisdiction.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of a brief background, the Veteran has been service connected for hemorrhoids since the day following her discharge from active duty in November 2008.  In May 2012 she initiated a claim for an increased rating.  In the course of the Veteran's initial June 2013 VA examination, the examiner found no evidence of hemorrhoids, and stated the Veteran was not experiencing an active flare-up at that time.  The Veteran indicated she had photographic evidence of her hemorrhoids during a flare-up; however, it appears the examiner disregarded this evidence, as she made no additional comments relative to the reported photographs.  To be valid, an examiner's examination report should certainly discuss and consider such relevant evidence.  

The Veteran underwent a second examination in April 2014, nearly two years ago.  During this examination, the examiner diagnosed the Veteran with mild to moderate hemorrhoids.  However, the examiner then stated no examination was actually performed, because the Veteran was not comfortable being examined by a male doctor.  In a subsequent statement accompanying her VA Form 9, the Veteran indicated she has trust issues with males.  The Veteran also indicated she continues to experience additional manifestations associated with her hemorrhoids, and stated that she would be amenable to any examination necessary if it was administered by a female physician.  Given the very personal nature of her disability, the Board does not find her request for a female examiner to be unreasonable.  Based on the foregoing insufficiencies, the Board concludes another VA examination is needed to adequately assess the severity of the Veteran's service-connected hemorrhoids.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded a VA examination by a female examiner with sufficient expertise to determine the current severity of her service-connected hemorrhoids.  All pertinent evidence of record should be made available to and reviewed by the examiner, to specifically include any photographs in the Veteran's possession that depict her condition during flare-ups.  The examiner should also specifically comment on the frequency and duration of the Veteran's flare-ups when they occur.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


